     Case 1:19-cv-00660-MKB-SMG Document 70 Filed 06/11/20 Page 1 of 4 PageID #: 711




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




            June 11, 2020




            VIA ECF
            Honorable Margo K. Brodie
            United States District Court
            Eastern District of New York
            225 Cadman Plaza East
            Brooklyn, New York 11201

            Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
            00660 (E.D.N.Y.)

            Dear Judge Brodie:

                            I write to update the Court on the parties’ ongoing efforts to address
            several of the important issues raised in this litigation through mediation.

            I.     Background

                           Since my June 4, 2020 report to the Court, I have had a joint call with
            counsel for Federal Defenders, Inc., along with their representatives and with counsel for
            the Government and representatives of the Metropolitan Detention Center (“MDC”) and
Case 1:19-cv-00660-MKB-SMG Document 70 Filed 06/11/20 Page 2 of 4 PageID #: 712

                                                                                                     2

     Metropolitan Correctional Center (“MCC”). I have also spoken separately with counsel
     for MDC and MCC.1

                  This week, my conversations with the Federal Defenders and the
     Government have focused on the following topics:

                    1.     Plaintiffs’ desire to increase both the length and number of
     available videoconferences currently available at both institutions.

                    2.     Defendants’ proposal for increasing the length and number of
     available videoconferences currently available at both institutions.

                     3.     The current status of in-person legal visitation at both institutions.

                     4.     The handling of legal mail at both institutions.

                     5.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                    I have also received and reviewed the reports submitted by the parties on
     June 10, 2020. See ECF Nos. 67 & 69. My discussions with the parties this week were
     substantive and productive. We discussed the institutions’ current strategies for
     increasing access, issues concerning in person visits, and issues concerning legal mail.
     Both parties are prepared to discuss the issues related to expanded video access and
     planning for the resumption of in-person legal visits.

     II.      Telephonic Contact

                    This was the eighth week in which the parties scheduled and facilitated
     legal phone calls under the Court Protocol for Attorney Calls and Teleconference
     Hearings. Pursuant to the Protocol, attorney-client calls were scheduled by Federal
     Defenders for afternoon slots of one-half hour each from 12pm to 3pm at the MDC and 1
     to 3:30 pm at the MCC.

              A.     MCC

                     According to the information I have from MCC and Federal Defenders,
     MCC received 102 requests for phone calls since June 5, 2020. Each of these calls was
     completed. Once again this week, I received information from Federal Defenders raising
     concerns about inmate privacy during a legal call at MCC. The MCC has been made
     aware of this issue.




     1
         We held a joint call on June 11, 2020. I spoke with MDC and MCC on June 10, 2020.
Case 1:19-cv-00660-MKB-SMG Document 70 Filed 06/11/20 Page 3 of 4 PageID #: 713

                                                                                              3

            B.      MDC

                   According to the information I have from the Federal Defenders, MDC
     received 184 call requests since June 5, 2020. 163 of these were completed, seventeen
     were attempted but not completed, two were cancelled by the attorney, and one could not
     be completed because the inmate was transferred out of the facility. The last call was not
     completed for unknown reasons and I have asked the institution to provide additional
     information on that call.

     III.   Videoconferencing

            A.      MCC

                   According to both Federal Defenders and MCC’s records, there were
     twenty-seven videoconferences scheduled to take place this week. Twenty-seven were
     completed as scheduled.

            B.      MDC

                    According to both Federal Defenders and MCC’s records, there were
     fourteen videoconferences scheduled to take place this week using either the courthouse
     VTC system or one of MDC’s VTC units. Twelve were completed as scheduled. One
     was cancelled by an inmate because he told staff he felt sick. Another was not completed
     because of an administrative error.

            C.      Expansion of Video Access

                     The government provided its initial plan to expand videoconferencing
     access to plaintiffs last week. Specifically the MDC set forth its plan, since enacted, to
     expand the videoconference schedule for the courthouse based unit from half hour
     segments on Tuesdays and Wednesdays to one hour segments on those days. On
     Thursdays, MDC continues to offer two hour VTCs using the courthouse based unit, as it
     has since April 2, 2020. In addition to expanding the videoconference schedule for the
     courthouse based unit, MDC increased the number of VTCs it facilitated using its own
     newly acquired VTCs. MDC now offers four, thirty-minute videoconferences per day
     using these units, up from the two per day it previously offered. The MCC set forth its
     plan, also since enacted, to offer videoconferencing during the morning hours from 9-12
     on Tuesdays and Thursdays, with availability Monday, Wednesday and Friday subject to
     the court calendar. These additional hours expanded video conferencing access at the
     MDC and MCC by 69% and 60% respectively.

                    The MDC has secured additional temporary staff which has allowed them
     to provide evening telephone hours from June 9 to June 19, 2020. The MDC is
     discussing the possibility of utilizing the videoconference equipment to provide video
     access during these evening hours. IT staff are not on duty during the evening hours so
     these calls would not have the support of video calls made earlier in the day. I will
     continue to address this issue with the parties.
Case 1:19-cv-00660-MKB-SMG Document 70 Filed 06/11/20 Page 4 of 4 PageID #: 714

                                                                                                  4

     IV.    Legal Mail

                      The parties discussed issues with legal mail within the institutions, the
     Plaintiffs having provided information this week regarding ongoing problems with the
     handling of legal mail. The government noted that they continue to look into the specific
     instances provided and have in one instance spoken with counsel regarding the labeling
     of mail. Federal Defenders also agreed to disseminate to the CJA panel a sample, to be
     provided by the institutions, of the labeling required to ensure proper handling as legal
     mail. Federal Defenders will also continue to alert the mediation team and the
     institutions to problems with legal mail.

     V.     In-Person Legal Visits

                    The parties’ joint discussion also focused on the issue of in-person
     visiting. Both parties are in agreement that in-person visits are the preferable means of
     ensuring access to counsel, and that a return to the previous in-person visiting schedule
     would be ideal. Both parties recognize that a return to the full schedule may not be
     immediately possible and that the institutions will need to provide telephonic and video
     access in conjunction with the resumption of in-person visits. The parties and I will
     continue to discuss ways to determine an effective balance.

                      The government provided a general update on the logistics of in-person
     visits in its report of June 10. Further discussion was had on the planning process
     itself. The parties will continue to discuss specific issues of concern to the defense bar
     for consideration in the planning process. I will continue to discuss the issue with the
     parties and the Wardens.

                                             Respectfully,


                                                  /s/ Loretta E. Lynch
                                             Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
